Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 1 of 13 PageID: 576




 Jacob S. Frenkel, Esq.               Aimee R. Gibbs, Esq.
                                      DICKINSON WRIGHT, PLLC
 Seth B. Waxman, Esq.                 350 S. Main Street, Suite 300
 Melissa A. Alcantara, Esq. (NJ       Ann Arbor, MI 48104
 Attorney ID No.: 014002004)          Tel.: (734) 623-1653
                                      Email: agibbs@dickinsonwright.com
 DICKINSON WRIGHT, PLLC
 1825 I Street, Suite 900
 Washington, DC 20006
 Tel. (direct): (202) 466-5953
 Email: jfrenkel@dickinsonwright.com
 swaxman@dickinsonwright.com
 malcantara@dickinsonwright.com
 Attorneys for Defendant Vuuzle Media Corp.


                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

 U.S. SECURITIES AND
 EXCHANGE COMMISSION,

            Plaintiff,

      vs.                                Civil Action No. 2:21-cv-1226 (KSH)
                                         (CLW)
 VUUZLE MEDIA CORP.,
 RONALD SHANE FLYNN, AND
 RICHARD MARCHITTO,

            Defendants.

                                                                       /


  BRIEF OF VUUZLE MEDIA CORP. IN OPPOSITION TO PLAINTIFF’S
          MOTION FOR ENTRY OF PROTECTIVE ORDER
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 2 of 13 PageID: 577




                                       TABLE OF AUTHORITIES

 Statutes
 Section 20(b) of the Securities Act of 1933, 15 U.S.C. § 77t(b) ...........................7, 8

 Section 21(d)(1) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u(d) ....7, 8

 Other Authorities
 S.E.C. Div. of Enforcement, Enforcement Manual dated November 28, 2017
    at 19-20, §2.4, The Wells Process ........................................................................3

 S.E.C. Div. of Enforcement, Enforcement Manual dated November 28, 2017
    at 36, §3.2.3.1, Forms 1661 and 1662 ..................................................................5

 Rules
 Fed. R. Civ. P. 26 .......................................................................................................4

 Fed. R. Civ. P. 26(b)(1).................................................................................... passim




                                                              i
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 3 of 13 PageID: 578




       The parties have agreed to all provisions of a Proposed Protective Order

 except for one – Paragraph 6.1 Ironically, the cases that Plaintiff Securities and

 Exchange Commission (“SEC” or “Commission”) cites in its Motion For Entry of

 Protective Order (the “Motion”) support the precise limited scope Paragraph 6 that

 Vuuzle proposes; nevertheless, that scope which aligns with Fed. R. Civ. P 26(b)(1)

 is unacceptable to the SEC. Instead, the SEC proposes to use litigation discovery as

 it would any information that the SEC obtains either voluntarily or pursuant to an

 investigative administrative subpoena. Such uses are specifically set forth in the

 “Routine Uses of Information” in either of two multi-page forms bearing SEC form

 numbers 1661, “Supplemental Information for [Regulated] Entities Directed to

 Supply Information to the Commission Other Than Pursuant to Commission

 Subpoena,” (Ex. 1), and 1662, “Supplemental Information for Persons Requested to

 Supply Information Voluntarily or Directed to Supply Information Pursuant to a

 Commission Subpoena,” (Ex. 2 (also at ECF 41-4, SEC Ex. 2)). Neither form even

 makes express reference to Fed. R. Civ. P. 26(b)(1) amid all of the other statutes and

 Rules that the Commission heralds as important enough to enumerate among its


 1
   Initially, in the meet and confer discourse with the SEC, Defendant Vuuzle posited
 limiting Paragraph 6 only to the SEC, such that the SEC would not have been able
 to share any discovery with the Department of Justice. The SEC did not agree, and
 Vuuzle commenced to assess more fully its position in attempting to agree on the
 terms of a Protective Order. After consideration of the statutory authority in the
 governing federal securities laws and case law, Defendant Vuuzle determined not to
 pursue such broader limitation for inclusion in the proposed Protective Order.
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 4 of 13 PageID: 579




 “Routine Uses of Information.” Vuuzle simply asks the Court to prevent the SEC

 from using discovery however broadly the SEC may desire, which is the import of

 Forms 1661 and 1662, and, instead, limit the SEC’s use of discovery to its permitted

 scope under Fed. R. Civ. P. 26(b)(1). Plain and simple, that is the discovery dispute,

 whether this Court will bind the SEC to Fed. R. Civ. P. 26(b)(1) or give the SEC

 near unbridled use of information produced during discovery.

       The SEC proposes that Paragraph 6 of the Protective Order read as follows:

       Notwithstanding any other provisions contained herein, nothing in this
       Protective Order shall be construed to limit or otherwise abrogate the
       SEC’s ability to make its files available pursuant to the “Routine Uses
       of Information” section of SEC Forms 1661 or 1662, or to comply with
       any other statutory or international obligation.

 Such text directly contravenes Fed. R. Civ. P. 26(b)(1). Forms 1661 and 1662 are

 SEC-invented documents setting forth arguably limitless permissible catch-all

 “routine” uses and purposes for SEC disclosure and uses of documents and

 information obtained during the agency’s administrative non-public investigation.

 Exs. 1, 2. Stated differently, SEC Forms 1661 and 1662 are agency constructs

 proscribed for investigative use and other discretionary uses of the agency’s choice.

 For that reason, this issue becomes an important battleground for the SEC. Here, in

 the investigation that gave rise to this SEC lawsuit, the SEC never sought any

 information whatsoever from Vuuzle during its investigation. There were no

 requests to Vuuzle to provide information voluntarily. There were no administrative

                                           2
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 5 of 13 PageID: 580




 subpoenas to Vuuzle. Voluntary requests or administrative subpoenas to a

 corporation with active business operations are hallmarks of a fair fact-finding

 regulatory investigation that should precede any SEC Enforcement action. There

 was not even a Wells Notice to afford Vuuzle the opportunity to dissuade the SEC

 from filing a case.2 Undoubtedly, to the SEC’s dismay, Vuuzle answered the

 Complaint, disputing the SEC’s narrative and conveying that Vuuzle is a real

 company with brick and mortar buildings housing a state-of-the-art studio in the

 United Arab Emirates, functioning operations in the Philippines and Las Vegas, and

 employing staff across its creative, marketing, and programming multi-media

 departments. Now the SEC wants this Court to put its imprimatur on the SEC’s

 limitless and discretionary use of discovery that the SEC will receive in litigation –

 under and subject to Fed. R. Civ. P. 26(b)(1) – for purposes well beyond what the

 SEC itself previously decided was unnecessary and irrelevant during and to advance

 its investigation.



 2
   “A Wells notice is a communication from the staff to a person involved in an
 investigation that: (1) informs the person the staff has made a preliminary
 determination to recommend that the Commission file an action or institute a
 proceeding against them; (2) identifies the securities law violations that the staff has
 preliminarily determined to include in the recommendation; and (3) provides notice
 that the person may make a submission to the Division and the Commission
 concerning the proposed recommendation.” SEC Enforcement Manual at 19-20,
 §2.4, The Wells Process,
 https://www.sec.gov/divisions/enforce/enforcementmanual.pdf, excerpted at Ex. 3
 (“Enforcement Manual”).
                                           3
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 6 of 13 PageID: 581




       Normally, Fed. R. Civ. P. 26(b)(1), Discovery Scope and Limits, should

 circumscribe the use of information obtained during litigation discovery:

       (1) Scope in General. Unless otherwise limited by court order, the
       scope of discovery is as follows: Parties may obtain discovery
       regarding any nonprivileged matter that is relevant to any party’s
       claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the
       amount in controversy, the parties’ relative access to relevant
       information, the parties’ resources, the importance of the discovery in
       resolving the issues, and whether the burden or expense of the proposed
       discovery outweighs its likely benefit. Information within this scope of
       discovery need not be admissible in evidence to be discoverable.
       (emphasis added)
 Fed. R. Civ. P. 26(b)(1). This Rule that applies to all federal litigation establishes

 that discoverable information is to be relevant to the SEC’s claim. Fed. R. Civ. P. 26

 does not have a “SEC Exception” to enable the Commission to use information

 produced as it wishes, consistent with its self-determined “routine uses.” No

 differently, Vuuzle, despite being a media enterprise with movies, television shows

 and live television available through an app, cannot take the SEC’s discovery and in

 turn publish the discovery on a live television show. Essentially, that is what

 Vuuzle’s reciprocal “routine use” would look like, compared verbatim to the SEC’s

 “routine use.” See Ex. 2, Routine Use 18, p. 4 (“To members of Congress, the press,

 and the public in response to inquiries relating to particular Registrants and their

 activities, and other matters under the Commission’s jurisdiction.”). By no means is

 that what Vuuzle requests or even suggests that the Court should consider. Relevant


                                           4
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 7 of 13 PageID: 582




 to the case is what Fed. R. Civ. P. 26(b)(1) provides, and that alone is Vuuzle’s

 request.

       There are two additional important points relating to the SEC’s requested

 language that warrant highlighting. SEC Form 1661, by the Commission’s own

 practice, is irrelevant entirely to both the investigation the SEC conducted and the

 instant litigation.3 As set forth in the SEC Enforcement Manual, “[w]hen requesting

 documents or information other than pursuant to a subpoena, the staff provides all

 regulated persons or entities with a copy of Form SEC 1661.” (emphasis added).

 Enforcement Manual at 36, §3.2.3.1, Forms 1661 and 1662. Form 1661 applies to

 broker-dealers, investment advisers and other regulated entities. Not one defendant,

 or for that matter not one identified or reasonably projected witness, is a SEC

 regulated entity. The SEC’s Division of Enforcement Staff provides a Form 1662

 “[w]hen requesting documents or information (including interviews, voluntary or

 subpoenaed document productions, and testimony) from any witness….” Id.

 (emphasis added). The inclusion of Form 1661 is a function of gratuitous drafting

 and nothing else.

       The second important point is simply to examine, the Form 1662, Section H,

 Routine Uses of Information, to observe the expansive and untethered uses and


 3
   The SEC presumably did not attach the Form 1661 to its Motion likely because of
 the Form’s applicability only to regulated entities and inapplicability here. Vuuzle
 has provided the Form 1661 for reference at Exhibit 1.
                                          5
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 8 of 13 PageID: 583




 disclosures of documents and information, many of which go well beyond anything

 that logically or reasonably could be contemplated or permitted in civil litigation

 discovery. Read carefully, allowing the SEC to use civil litigation discovery as it

 proposes “pursuant to the ‘Routine Uses of Information’ section of SEC Forms 1661

 or 1662” would permit the SEC such freedom as to give discovery to non-parties for

 their unrestricted own use, for SEC use in other unrelated proceedings, help the SEC

 decide whether to hire or retain employees or enter contracts, give to local or

 professional licensing boards, share with international agencies that conceptually

 may not afford any due process or equal protection rights, produce summary

 descriptive statistics and analytical studies for agency manpower studies and

 reporting to Congress, provide to any persons during the course of any SEC inquiry

 or examination, hand off to agency interns and contractors helping the SEC perform

 recordkeeping services, use in SEC studies and other reports, give to SEC advisory

 committees to enable them to perform their advisory functions, deliver to

 Congressional offices, hand to “the press [] and the public in response to inquiries,”

 and respond to compulsory process in other proceedings. This partially inclusive and

 non-exhaustive list is no exaggeration; all the Court need do is read all 22 items that

 comprise Section H of Exhibit 2 and span nearly one and one-half pages. The two

 time-tested technical phrases that best describe the link between the Form 1662

 Section H “Routine Uses of Information” and Fed. R. Civ. P. 26(b)(1) are “you must

                                           6
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 9 of 13 PageID: 584




 be kidding” and “you can’t say that with a straight face” when applied to federal

 court litigation under the Federal Rules of Civil Procedure.

       Vuuzle reluctantly proposes and agrees to the following language for

 Paragraph 6 of the Protective Order:

       As provided in Section 21(d)(1) of the Securities Exchange Act of 1934
       (“Exchange Act”), the Commission may transmit such evidence as may
       be available concerning such acts or practices as may constitute a
       violation of any provision of the Exchange Act or the rules or
       regulations thereunder to the Attorney General (the United States
       Department of Justice). Further, as provided in Section 20(b) of the
       Securities Act of 1933 (“Securities Act”), the Commission may
       transmit such evidence as may be available concerning such acts or
       practices as may constitute a violation of any provision of the Securities
       Act or the rules or regulations thereunder to the Attorney General (the
       United States Department of Justice).

 This proposed language, rather than a creative compilation of SEC staff non-

 litigation related uses and license for unrestricted discretionary media

 communications, expressly tracks relevant Exchange Act and Securities Act

 statutory provisions. Vuuzle proposes this language “reluctantly,” because and

 knowing full well that the SEC and Department of Justice are working closely given

 the parallel investigations conducted and indictment by the Department of Justice of

 co-defendant Ronnie Shane Flynn. (ECF 41-5, SEC Ex. 3). Moreover, much as

 Vuuzle,   through    counsel,    believes       that   ultimate   discovery   regarding

 communications between the SEC and DOJ is warranted to determine whether DOJ

 either used or is using the SEC to advance its criminal investigation, or vice versa,

                                             7
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 10 of 13 PageID: 585




 and thereby to ascertain whether any of the Government’s evidence against Vuuzle

 may be tainted, Vuuzle realizes the Court may not permit such discovery.4

       Rather than abide by the Federal Rules of Civil Procedure that govern all

 parties in civil litigation, the SEC’s proposed language attempts to manipulate the

 Protective Order so that the SEC may continue to use litigation-sourced discovery

 from its own a la carte menu of “Routine Uses,” all invariably to the detriment of

 the Defendants and their ability to defend against the SEC’s allegations. The

 Exchange Act and Securities Act permit the SEC to share information with the

 Attorney General, and that is the limited expansive use to which the Court should

 permit the SEC for any discovery in the instant case.5 15 U.S.C. §§ 77t(b), 78u(d).

 Inclusion of Vuuzle’s proposed language relating to permitted disclosures under the

 Protective Order adequately defers to the established statutory disclosures, while

 reasonably tying the SEC to the same Federal Rules of Civil Procedure that govern




 4
   Discovery should permit determining whether evidence gathered using federal
 grand jury process has found its way into the foundation for the instant civil
 allegations against Vuuzle.
 5
   Vuuzle acknowledges the statute, notwithstanding that applying a fundamental
 fairness standard to the appropriate scope of discovery use under the Protective
 Order should be limited strictly to Plaintiff-SEC’s use. Merely because defendants
 typically do not object to the SEC circumventing the standard Federal Rules of Civil
 Procedure and doing whatever it wants with discovery does not mean that the Form
 1661 and 1662 “Routine Use” language is proper, or that it does not effectively
 curtail defendants’ abilities to defend against claims brought by the SEC.
                                            8
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 11 of 13 PageID: 586




 the Defendants, rather than the SEC self-constructs and expansive “Routine Uses”

 for investigative procedures and purposes, not litigation.

       The SEC’s anticipated reply brief likely will include that the language the

 SEC seeks appears in every SEC litigation Protective Order in this District and

 others, and that alone is dispositive of its propriety. In fact, it is dispositive of

 nothing, as counsel has found not one reported case in any District which challenged

 this broad issue of the broad range of “Routine Uses” satisfying Fed. R. Civ. P.

 26(b)(1). Merely because other defendants in other litigation against the SEC have

 not sought to challenge the irrelevant and overbroad use of dropped in “Routine

 Uses” language in protective orders does not constitute justification. Fairness and

 the Federal Rules of Civil Procedure themselves dictate that the SEC’s use of

 discovery should be limited to Fed. R. Civ. P. 26(b)(1). Much as Vuuzle would prefer

 even to prohibit the transfer of any discovery to the Department of Justice, Vuuzle

 believes it is constrained by the language of the two referenced statutes. There is a

 fundamental lack of fairness and denial of equal protection attendant to enabling the

 SEC to advance the work of DOJ, where DOJ is desperately trying to shore up a

 criminal case against someone not even in its custody but against whom it made

 public a returned indictment for the apparent purpose of circuitously disparaging the

 Defendant company in the SEC’s civil proceeding.




                                           9
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 12 of 13 PageID: 587




       The Form 1661 and 1662 “Routine Uses” ceased being applicable when the

 investigation ended. When the SEC filed the civil litigation against Vuuzle (and

 others), it elected to exit the investigative framework which falls under the purview

 of SEC Forms 1661 and 1662, and intentionally shifted to litigation where the

 Federal Rules of Civil Procedure control, not agency preference and practice. It is

 for these reasons that Vuuzle respectfully requests that the Court enter the Vuuzle

 Proposed Protective Order in the form submitted with this motion, attached as Ex.

 4.

 Dated: July 27, 2021                   DICKINSON WRIGHT PLLC

                                              s/ Melissa A. Alcantara
                                        Jacob S. Frenkel (admitted pro hac vice)
                                        Seth B. Waxman (admitted pro hac vice)
                                        Melissa A. Alcantara (NJ Attorney ID:
                                        014002004)
                                        Dickinson Wright PLLC
                                        1825 I St., N.W., Suite 900
                                        Washington, DC 20006
                                        Phone (direct): (202) 466-5953
                                        E-Mail: jfrenkel@dickinsonwright.com
                                                swaxman@dickinsonwright.com
                                                malcantara@dickinsonwright.com

                                        Aimee R. Gibbs (admitted pro hac vice)
                                        Dickinson Wright PLLC
                                        350 S. Main Street, Suite 300
                                        Ann Arbor, MI 48104
                                        Phone: (734) 623-1653
                                        E-Mail: agibbs@dickinsonwright.com

                                        Attorneys for Defendant Vuuzle Media
                                        Corp.
                                          10
Case 2:21-cv-01226-KSH-CLW Document 43 Filed 07/27/21 Page 13 of 13 PageID: 588




                           CERTIFICATE OF SERVICE

       I hereby certify that, on July 27, 2021, a copy of the within Brief Of Vuuzle

 Media Corp. In Opposition To Plaintiff’s Motion For Entry Of Protective Order,

 will be sent by email to counsel for all parties by operation of the Court’s electronic

 filing system or by email to anyone unable to accept electronic filing as indicated

 on the Notice of Electronic Filing. Parties may access this filing through the Court’s

 CM/ECF System.


 Dated: July 27, 2021                           By:   s/ Melissa A. Alcantara
                                                      Melissa A. Alcantara




                                           11
